Citation Nr: 1816205	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.  His awards and decorations include the National Defense Service Medal, Vietnam Service Medal with three stars, and Vietnam Campaign Medal with device, and Vietnam Cross of Gallantry with one star. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In August 2016, the Board remanded this matter for further development, which has been substantially accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDING OF FACT

The Veteran's Crohn's disease has been aggravated by his service connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease, as aggravated by his service connected PTSD, have been met.  38 U.S.C. §§ 1110, 1111, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his Crohn's disease stems from his active duty service.  More specifically, he asserts that it could have been directly caused by environmental factors or enteric pathogens that he was exposed to during his service in the Republic of Vietnam, to include exposure to herbicide agents.  See October 2010 Statement in Support of Claim; November 2011 Letter from the Veteran; April 2012 VA Form 9.  Alternatively, he claims it could be secondary to, or aggravated by, his service connected PTSD.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In an October 2016 VA medical opinion, the VA examiner opined that it was at least as likely as not the Veteran's Crohn's disease was aggravated by his PTSD and explained that stress may exacerbate Crohn's disease by possibly activating the enteric nervous system and elaborating proinflammatory cytokines.  Although the same examiner indicated in a January 2017 that any such conclusion would be speculative in nature, the examiner did not address pertinent private medical evidence of record and incorrectly characterized the Veteran's gastrointestinal symptoms as stable.  VA treatment notes reflect that the Veteran underwent several procedures for his Crohn's disease, to include a colostomy and an ileostomy. 

A November 2016 letter from Dr. J.R.M., a private general and colorectal surgeon, notes that the Veteran has been his patient for a many years due to complicated, severe, and worsening Crohn's disease.  The private physician noted that his symptoms have worsened leading to severe rectal Crohn's complications with multiple abscesses and fistulas, and requiring multiple surgical procedures.  In addition, the private physician opined that it was "obvious that the gastrointestinal symptoms [sic] many of the [PTSD] patients suffer from are directly related to such [a] disease" like Crohn's disease and that the Veteran's ongoing PTSD had caused "worsening and exacerbation of his [Crohn's disease] symptoms."  

The Board finds that the evidence of record is at least in equipoise as to whether or not service connection is warranted for the Veteran's Crohn's disease.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017). 


ORDER

Service connection for Crohn's disease, as aggravated by service connected PTSD, is granted. 



____________________________________________
Jebby Rasputnis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


